UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1796



BARBARA A. REDFEARN,

                                              Plaintiff - Appellant,

          versus


LOUIS CALDERA, Secretary of the Army,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-98-
1296-MJG)


Submitted:   October 21, 1999             Decided:   October 26, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Barbara A. Redfearn, Appellant Pro Se. Larry David Adams, Assis-
tant United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barbara A. Redfearn appeals the district court’s order grant-

ing summary judgment for the Defendant in her employment discrim-

ination action.   We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.     See Redfearn v.

Caldera, No. CA-98-1296-MJG (D. Md. May 20, 1999).*    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
May 18, 1999, the district court’s records show that it was entered
on the docket sheet on May 20, 1999. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was physically entered on the docket sheet that we take
as the effective date of the district court’s decision. See Wilson
v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2